Citation Nr: 1215471	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  03-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and V. M.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

In May 2010, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2008, February 2010 and July 2010 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that there has been substantial compliance with its remands. Dyment v. West, 13 Vet. App. 141 (1999), see also D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  The probative competent clinical evidence of record reflects that the Veteran does not chronic bilateral shin splints.

2.  The lay statements are less than credible with regard to continuity of symptomatology of painful shin splints since separation from service.

3.  The probative clinical evidence of record is against a finding that the Veteran has a chronic bilateral lower extremity disability, manifested by painful shins, causally related to active service.



CONCLUSION OF LAW

Bilateral shin splints were not incurred in, or aggravated by, active service. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in April 2006, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

A VA examination and opinion with respect to the issue on appeal was obtained in September 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on an examination of the Veteran and a review of his claims file.  It considers the pertinent evidence of record, to include STRs, private and VA medical records, and the statements of the Veteran regarding in-service trauma and symptoms.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for which VA has a duty to attempt to obtain.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral shin splints as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  There is conflicting clinical evidence as to whether the Veteran has a current disability of shin splints.  

Correspondence dated in October 2006, from Dr. J.B., reflects his opinion that the Veteran has symptoms suggestive of refractory shin splint pain.  The Board finds that the opinion of Dr. J.B. has little, if any probative value, as it fails to discuss, or acknowledge, the Veteran's other diagnosed lower extremity disabilities which may account for the Veteran's shin pain.  

A September 2010 VA examination report, which the Board finds to be more probative than the private report as it includes a thorough review of the Veteran's clinical records and an examination, reflects the opinion of the examiner that there is no evidence of chronic bilateral shin splints.  As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for bilateral shin splints is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).

Assuming arguendo that the Veteran does have a current disability, and for purposes of thoroughness, the Board will discuss the other elements necessary for entitlement to service connection.  The second element for entitlement to service connection is an in-service disease or injury.  

A July 1972 STR reflects that the Veteran had a three week history of pain in the shins.  Additional STRs, dated in 1973 (i.e. April, May, June, and September 1973, also reflect complaints of painful shins.  STRs between September 1973 and the Veteran's separation in May 1975 are negative for any complaints of shin splints.  (They do note complaints of a laceration of the hand, a rash in the groin area, an ankle sprain, and that the Veteran was in the weight control program; thus reflecting that the Veteran sought treatment for various other health problems.)  The Veteran's January 1975 report of medical examination reflects that his lower extremities were normal upon clinical examination.  In April 1975, the Veteran certified that there had been no significant change in his health, and that he had not suffered from any diseases or injuries since the last examination.  Based on the foregoing, the Board finds that the second element for entitlement to service connection has been met.

The third element for entitlement to service connection is competent credible evidence of a nexus between an in-service disease or injury and a current disability, or competent credible evidence of continuity of symptomatology since service.  The Board finds as discussed below, that this element has not been met.  

A September 2010 VA examination report reflects the opinion of the examiner that a review of the record does not demonstrate a diagnosis, nor treatment records for, nor evidence of, a chronic shin splint condition.  Prior to rendering an opinion, the examiner reviewed the claims file, to include private and VA medical records, and diagnostic testing results.  The examiner found that the Veteran's current lower extremity symptomatology is related to his conditions of bilateral knee degenerative joint disease, bilateral venous stasis, peripheral neuropathy, and gout, which are not related to service.  The examiner further found no evidence of chronic bilateral shin splints.   

As noted above, the claims file includes correspondence dated in October 2006 from Dr. J.B.  Dr. J.B. states that the Veteran presented with signs and symptoms suggestive of refractory shin splint pain.  He stated that the Veteran's "shins are exquisitely sensitive to palpation and cause pain with continuous ambulation."  He also stated as follows:

Today, [the Veteran] brought in copies of his Military records from June and July 1972 from the US Marine Corp [sic], Parris Island, South Carolina.  I reviewed those medical records and noticed that he was treated on multiple medications for shin splints at that time.  In my opinion, the shin splints that he experiences today, are as likely as not, are originating from his military career in 1972.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board finds that the October 2006 opinion of Dr. J. B. is less probative than that of the September 2010 VA examiner.  Dr. J.B. notes that the Veteran had shin splints in service, and symptoms suggestive of shin splints in 2006, more than 30 years later, but he fails to provide any rationale as to why those two facts are clinically related.  

In addition, Dr. J.B.'s opinion does not reflect that he is aware of, or considered, the other medical diagnoses that the Veteran has regarding his bilateral lower extremities.  Private 1998 records reflect a diagnosis of gouty arthritis of the lower extremities.  A June 2005 VA record reflects that the Veteran had redness of both lower legs overlying the shin bones, with recent onset.  The Veteran was diagnosed with cellulitis of the bilateral lower legs.  A January 2006 VA record reflects continued complaints of cellulitis in the legs.  An April 2006 VA record reflects that the Veteran had complaints of leg pain.  He was diagnosed with diabetic neuropathy of the lower extremities bilaterally.  The Board also notes that a May 2007 VA record reflects that the Veteran had pitting edema bilateral lower extremity which is consistent with venostasis disease.  

The Board finds that the opinion of the VA examiner is more probative than the private clinician's because it is based on a complete review of the claims file and provides a proper rationale based on the evidence of record, to include the clinical diagnoses since service.

Both the Veteran and his spouse testified regarding his alleged bilateral shin pain.  The Board acknowledges that it may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; however, personal interest may affect the credibility of the evidence. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

With regard to continuity of symptoms, the Board finds that any statement by the Veteran or his wife that he has had shin pain since service is less than credible when considered with the record as a whole.  First, the Veteran's wife testified that she did not meet the Veteran until after his separation from service; thus, she cannot competently state as to his symptoms upon separation.  Second, the Veteran's January 1975 report of medical examination is negative for any abnormality of the lower extremities.  Third, a VA November 2002 record reflects no evidence of tibia or fibular fracture of the right leg.  Fourth, the earliest clinical evidence of record of shin complaints is in 2002, more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran reported that he did not seek medical treatment for shin pain for more than two decades because he was told in service that he would have to live with it.  However, the Board finds that any such statement is less than credible, as discussed below.   

The claims file includes private medical records from 1998 through 2000 which reflect that the Veteran had complaints of the bilateral lower extremities, but those complaints relate to the knee; they are negative for shin complaints.  The Board acknowledges that when a Veteran seeks treatment for one disability, it is not always likely, or reasonable, for the Veteran to discuss another unrelated disability.  However, in the present case, both the shin and knee are parts of the lower extremity and in close proximity to one another such that it would be reasonable for the Veteran to have reported chronic shin pain, if present, when he reported chronic knee pain.

Private medical records in July 1998, by Dr. K.M., reflect that the Veteran was seen for evaluation of bilateral knee pain which had been present for approximately one year.  The report reflects that he had been diagnosed with gouty arthritis.  

Subsequent records dated in August 1998, November 1998, February 1999, March 1999, January 2000, and February 2000 also reflect complaints of knee pain.  They are negative for complaints with regard to the shins.  

Records from Dr. B. dated from 1998 to 1999 reflect complaints with regard to the eye, shoulder, dizziness with anxiety and shaky sweats, back pain, injured knee, and weight problems.  They are negative for complaints of shin splints.  A July 1998 record reflects complaint of lower leg and feet swelling.  The diagnosis was gout. They are negative for complaint of, or diagnosis of, shin splints.  

Moreover, neither the records from Dr. K.M., nor the records from Dr. B. reflect any leg pain or complaints as having continued since service.   

The Board has also reviewed the SSA records in the claims file.  The SSA records reflect that the Veteran had a primary diagnosis of obesity.  He had a secondary diagnosis of bilateral knee degenerative arthritis.  The records reflect that the Veteran reported that he had gouty arthritis in the knees causing a loss of muscle and strength.  He reported that he has "developed a problem with cellulitis in my legs off and on."  The Veteran noted pain in his knees which prevented him from completing some activities.  The Veteran further alleged that he was disabled since February 1999 due to arthritis in the back, knees, and shoulders, sleep apnea, and obesity.  The Board finds that, as the Veteran was applying for disability compensation, it would have been reasonable for him to state all disabilities from which he was suffering.  The report is negative for complaints of shin splints.

The Board has also considered the VA medical records and whether they reflect continuity of symptoms since service, but finds that they do not.  A June 1999 VA medical record reflects that the Veteran had "several medical problems".  They were noted to be morbid obesity, sleep apnea, arthritis in the knees, an allergy, and hypoglycemia.  It was noted that a review of his systems was otherwise negative.  

Radiology studies are of record.  A May 1973 STR reflects that an x-ray of the Veteran's right shin was negative.  A November 2002 VA record reflects that radiological studies were negative for a stress fracture of the right lower extremity.  A September 2010 VA record reflects no significant osseous abnormality of the right or left tibia/fibula.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., pain in his shins).  To this extent, the Board finds that the Veteran is competent to report that he has current pain.  However, neither the Veteran, nor his spouse, has been shown to possess the requisite skills or training necessary to be capable of making precise diagnosis or to render a competent opinion as to etiology.  

Based on the lack of competent credible evidence of continuity of symptoms since service, and that the most probative clinical opinion is against a finding of chronic bilateral shin splints and is in favor of a finding that the Veteran's current symptomatology is related to nonservice-connected disabilities, the Board finds that service connection for shin splints is not warranted.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral shin splints is denied.






____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


